




Exhibit 10.7




As of January 27, 2016




Cablevisión S.A.
Televisión Dirigida S.A.
Grupo Clarín S.A.
NII Holdings, Inc.






Re.: Amendment No. 2 to Binding Offer # 2015/075/NXT


Dear Sirs:


Reference is made to (i) your Binding Offer dated September 10, 2015, accepted
by us on September 11, 2015, as amended by your Amendment Offer Letter No. 1,
dated October 9, 2015, accepted by us on such date (the “Binding Terms”), and
(ii) the assignment letter sent by Grupo Clarín S.A. to NII Mercosur Telecom,
S.L.U., NII Mercosur Móviles, S.L.U. and NII Holdings, Inc. on September 11,
2015. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Binding Terms.
In light of the new regulatory framework in force in Argentina pursuant to which
the transfer of the 51% Equity Interest from the Sellers to the Buyer can be
executed prior to obtaining the Regulatory Approval ad referendum thereto, and
the implementation of certain transactions contemplated in the Binding Terms,
and in accordance with Section 14 of the Binding Terms, effective as of the date
of your acceptance of this offer to supplement and amend the Binding Terms (this
“Amendment Offer Letter No. 2”) as set forth in Section 2 below, the Binding
Terms shall be supplemented and amended as set forth in Section 1 below.
1.Supplement and Amendment of the Binding Terms.
(a)Section 2(c) of the Binding Terms: Section 2(c) of the Binding Terms is
hereby amended and restated in its entirety as follows:
“(c) No later than 11:59 p.m., New York City time, on the Business Day on which
the Sellers receive the Call Exercise Notice (as defined in Annex A-1 hereto)
(such time on such date, the “Definitive Closing Date”), (x) the Sellers shall
transfer the 51% Equity Interest, in the form of the Final Equity Units (as
defined in Annex A-1 hereto), to the Buyer free and clear of all Liens (other
than those arising under the Binding Offer or by virtue of the transactions
contemplated hereby or the agreements referenced herein, including Annex A-1)
and (y) in exchange, the Buyer shall simultaneously assign the Note to the
Sellers free and clear of all Liens (such transfer and exchange described in
clauses (x) and (y), respectively, the “51% Transfer Settlement”) (other than
those arising under the Binding Offer or by virtue of the transactions
contemplated hereby or the agreements referenced herein, including Annex A-1).”
(b)Section 3(c) of the Binding Terms: Section 3(c) of the Binding Terms is
hereby amended and restated in its entirety as follows:
“(c) The Buyer may exercise the 51% Call Option contemplated in Section 1(c) of
Annex A-1 hereto at any time in its sole discretion on or after January 27,
2016; provided, however, that on such date such exercise and the transfer of the
51% Equity Interest are not prohibited by law or any Governmental Authority. The
Parties agree that the transfer of the 51% Equity Interest from




--------------------------------------------------------------------------------




the Sellers to the Buyer can be executed prior to obtaining the approval by the
Argentine Ente Nacional de Comunicaciones or any Governmental Authority that may
replace it in the future (the “Regulatory Approval”), ad referendum thereto. In
the event that, after the 51% Equity Interest is transferred by the Sellers to
the Buyer, the Regulatory Approval is not obtained, the Parties agree that
(x) the Buyer may dispose of such 51% Equity Interest in its sole discretion,
and (y) such failure to obtain the Regulatory Approval shall not be construed as
or give rise to an obligation of the Sellers to repurchase from the Buyer or
otherwise to acquire or re-acquire ownership of the 51% Equity Interest. The
Buyer hereby irrevocably waives any right to recover, or make any claim against
the Sellers with respect to, any or all of the Purchase Price, any right to
indemnification against the Sellers or any of its Affiliates or any Losses to
the Buyer or the Target, in each case, arising solely as a result of any failure
to receive or any delay in receiving the Regulatory Approval after the
Definitive Closing Date that is not attributable to the Sellers’ failure to
comply with Section 2(c) of Annex A-1 of the Binding Terms; provided, however,
for the avoidance of doubt, that, except as expressly set forth herein, nothing
in this Section 3(c) shall be construed as an amendment or impairment to or
waiver of the Sellers’ representations and warranties and indemnification set
forth in Annex D to the Binding Terms, the covenants of the Sellers under the
Binding Terms or the joint and several liability of each of the Sellers and the
Guarantor to the Buyer provided in Annex D of the Binding Terms, all of which
shall remain in full force and effect.”
(c)Section 3(e) of the Binding Terms: Section 3(e) of the Binding Terms is
hereby amended and restated in its entirety as follows:
“(e) The filings requiring Regulatory Approval in respect of the transfer of the
51% Equity Interest from the Sellers to the Buyer shall be made by the Target at
the discretion of and in coordination with the Buyer pursuant to Section 2 of
Annex A-1, provided that nothing shall prevent the 49% Sale from becoming
binding on Sellers and Buyer upon Sellers’ acceptance of this Binding Offer and
the Initial Closing Date from occurring upon the payment in full by the Buyer of
the Initial Closing Payment on the Initial Closing Date and delivery by the
Sellers of the 49% Equity Interest and the Note on the Initial Closing Date,
each free and clear of any and all Liens (other than those arising under this
Binding Offer or by virtue of the transactions contemplated hereby or the
agreements referenced herein) pursuant to the terms of Annex A-1. NII and its
subsidiaries shall not take any actions that are intended to, or that would
reasonably be expected to, frustrate the ability of the Buyer to obtain the
Regulatory Approval, and the Sellers shall reasonably cooperate with the Buyer
in obtaining the Regulatory Approval.”
(d)Section 1(c) of Annex A-1 of the Binding Terms - 51% Call Option: Section
1(c) of Annex A-1 of the Binding Terms is hereby amended and restated in its
entirety as follows:
“(c) 51% Call Option. On the Definitive Closing Date, (x) the Sellers hereby
unconditionally and irrevocably undertake to sell, transfer and convey to the
Buyer, at the Buyer’s option, the 51% Equity Interest, in the form of the
413,220,605 ownership interests (participaciones sociales) in the Target held by
NII Mercosur Telecom, S.L.U. (the “Final Equity Units”), free and clear of all
Liens (other than those arising under the Binding Offer or by virtue of the
transactions contemplated hereby or the agreements referenced therein), and
(y) in exchange, the Buyer shall simultaneously assign the Note to the Sellers,
as contemplated in Section 1(d)(iii). Notwithstanding anything to the contrary
herein, the 51% Call Option may only be exercised in accordance with this
Section 1(c) once the Buyer has paid to the Seller any Additional Amount (as
defined below) due under Section 5(e)(2).”




--------------------------------------------------------------------------------




(e)Sections 1(d)(ii) and (iii) of Annex A-1 of the Binding Terms - Procedures;
Call Option Purchase Price: Sections 1(d)(ii) and (iii) of Annex A-1 of the
Binding Terms are hereby amended and restated in their entirety as follows:
“(ii) If the Buyer elects to exercise the 51% Call Option pursuant to Section
1(c), the Buyer will deliver to the Sellers a written notice (the “Call Exercise
Notice”) exercising the 51% Call Option, and the Buyer and the Sellers will
consummate the 51% Transfer Settlement on the Definitive Closing Date.
(iii) On the Definitive Closing Date: (A) the Sellers will (1) deliver to the
Buyer the 51% Equity Interest, in the form of the Final Equity Units, free and
clear of any and all Liens (other than those arising under the Binding Offer or
by virtue of the transactions contemplated hereby or the agreements referenced
therein), (2) deliver to the Buyer written resignations of all the directors
(managers of S.R.L.) (other than Ernesto Gandolfi who will be removed from the
Management Body of the Target) and statutory auditors (síndicos) of the Target
appointed by the Sellers, in which all of such officers will waive any fees or
other amounts that they may be entitled to collect from the Target (other than
Mr. Noel Lustig, as provided in (B) below), (3) cause the Management Body of the
Target to hold a meeting to (i) consider the resignations and or removal
referred to in (2) and (ii) convene a quotaholders meeting to approve the
resignations and or removals of directors (managers of S.R.L.) and statutory
auditors (síndicos) of the Target, consider their performance and fees, and
appoint their replacements, and (4) execute and deliver to the Buyer such
instruments of conveyance as the Buyer may reasonably request prior to the
Definitive Closing Date; (B) the Buyer will cause the Target to pay Mr. Noel
Lustig the aggregate amount of US$6,000 which, as informed by the Sellers to the
Buyer, represents the aggregate and final amount that he is entitled to collect
from the Target; (C) the Buyer will assign the Note to the Sellers, without the
payment of any consideration or amount other than delivery of the 51% Equity
Interest as contemplated above; (D) the Sellers and the Buyer shall attend the
quotaholders meeting of the Target to consider and approve the items detailed in
(4)(ii) above; and (E) the Buyer will cause the Management Body of the Target to
hold a meeting to acknowledge the transfer of the 51% Equity Interest and the
release of the 51% Equity Interest Pledge.”
(f)Section 1(d) of Annex A-1 of Annex A-1 of the Binding Terms - Procedures;
Call Option Purchase Price: Sections 1(d) of Annex A-1 of the Binding Terms is
hereby amended by appending a new Section 1(d)(iv) as follows:
“(iv) Following the Definitive Closing Date, Sellers shall cooperate in good
faith with the Buyer’s reasonable requests to furnish to the Buyer documents
that are reasonably required to be filed with the Argentine Inspección General
de Justicia for the registration of the transfer of the 51% Equity Interest to
the Buyer.”
(g)Section 1(f) of Annex A-1 of the Binding Terms - Procedures; Call Option
Purchase Price: Sections 1(f) of Annex A-1 of the Binding Terms is hereby
amended and restated in its entirety as follows:
“(f) Assignment of 51% Call Option and Note. Prior to the Definitive Closing
Date, the Buyer may assign the 51% Call Option and/or the Note to any third
party.”
(h)Section 2(a) of Annex A-1 of the Binding Terms - Regulatory Approval:
Section 2(a) of Annex A-1 of the Binding Terms is hereby amended and restated in
its entirety as follows:
“(a) Notwithstanding anything to the contrary herein, the Parties agree that
(x) the transfer of the 51% Equity Interest from the Sellers to the Buyer can be
executed prior to obtaining the Regulatory Approval according to Section 13 of
Law No. 27,078, as amended, and (y) in the event that, after the 51% Equity
Interest is transferred by the Sellers to the Buyer, the Regulatory Approval is
not




--------------------------------------------------------------------------------




obtained, (A) the Buyer may dispose of such 51% Equity Interest in its sole
discretion, and (B) such failure to obtain the Regulatory Approval shall not be
construed as or give rise to an obligation of the Sellers to repurchase from the
Buyer or otherwise to acquire or re-acquire ownership of the 51% Equity
Interest. The Buyer hereby irrevocably waives any right to recover or to make
any claim against the Sellers with respect to, any or all of the Purchase Price,
any right to indemnification against the Sellers or any of its Affiliates or any
Losses to the Buyer or the Target, in each case, arising solely as a result of
any failure to receive or any delay in receiving the Regulatory Approval after
the Definitive Closing Date that is not attributable to the Sellers’ failure to
comply with Section 2(c) of Annex A-1 of the Binding Terms; provided, however,
for the avoidance of doubt, that, except as expressly set forth herein, nothing
in this Section 2(a) shall be construed as an amendment or impairment to or
waiver of the Sellers’ representations and warranties and indemnification set
forth in Annex D to the Binding Terms, the covenants of the Sellers under the
Binding Terms or the joint and several liability of each of the Sellers and the
Guarantor to the Buyer provided in Annex D of the Binding Terms, all of which
shall remain in full force and effect.”
(i)Section 2(b) of Annex A-1 of the Binding Terms - Regulatory Approval: Section
2(b) of Annex A-1 of the Binding Terms is hereby amended and restated in its
entirety as follows:
“(b) After the Definitive Closing Date the Buyer will (and will cause the Target
to) use its commercially reasonable efforts to obtain the Regulatory Approval in
accordance with applicable Law.”
(j)Section 2(c) of Annex A-1 of the Binding Terms - Regulatory Approval: Section
2(c) of Annex A-1 of the Binding Terms shall be amended and restated in its
entirety as follows.
“(c) The Sellers (x) shall cooperate in good faith with the Buyer’s reasonable
requests with respect to any of the filings or applications with any
Governmental Authority to be made by the Buyer or the Target to obtain the
Regulatory Approval as provided in Section 2(b) above (including furnishing to
the Buyer or the Target all reasonable information required for any other
application or filing to be made pursuant in connection with the Regulatory
Approval), and (y) shall not make any filing or application or engage in any
communication with any Governmental Authority with respect to the Regulatory
Approval without the prior written approval of the Buyer (such approval not to
be unreasonably withheld, conditioned or delayed).”
(k)Section 2(e) of Annex A-1 of the Binding Terms - Regulatory Approval: Section
2(e) of Annex A-1 of the Binding Terms is hereby amended and restated in its
entirety as follows:
“(e) The Buyer assumes the risk associated with the Regulatory Approval relating
to the acquisition of the 49% Equity Interest and the 51% Equity Interest,
including any impairment or loss of licenses. The Buyer will indemnify the
Sellers and the Sellers Indemnitees (which for the avoidance of doubt excludes
the Target) for any out-of-pocket losses (including any fines or penalties)
actually incurred or suffered by any of the Sellers or the Sellers Indemnitees
(but excluding any losses actually incurred by the Target or arising from a
diminution in value of the Target or similar losses and excluding consequential
losses) arising from, relating to or in connection with any Legal Proceedings or
investigations initiated against any of the Sellers or the Sellers Indemnitees
(other than the Target) by any Governmental Authority in respect of the Binding
Offer, the Transaction Agreements or any of the transactions contemplated hereby
or thereby, including any Legal Proceedings or investigations relating to or
arising in connection the Regulatory Approval; provided that (a) the liability
of the Buyer in respect of such indemnity shall be limited to the Aggregate
Purchase Price and (b) for purposes of any indemnification pursuant to this
paragraph, the provisions for resolving claims for indemnification set forth in




--------------------------------------------------------------------------------




Article III of Annex D hereto shall apply, mutatis mutandi, except for any of
the threshold limitations provided therein. The Sellers and the Buyer hereby
mutually agree to promptly inform one another (and cause Target to inform, as
applicable) of any Legal Proceeding in respect of any of the transactions
contemplated in this Binding Offer or communication from a Governmental
Authority relating to a Legal Proceeding involving the other party as soon as
such Legal Proceeding is publicly filed, or communication is received by, the
Sellers (or Target) or to the Buyer’s or the Sellers’ (as applicable) knowledge,
initiated by any Governmental Authority in connection with the Regulatory
Approval or any claim or demand made by any Person upon the Sellers or Target as
a result of this Binding Offer.”
(l)Section 4(a) of Annex A-1 of the Binding Terms - Conduct of Business:
Section 4(a) of Annex A-1 of the Binding Terms is hereby amended and restated in
its entirety as follows:
“(a) (1) From the Effective Date until the Definitive Closing Date, except
(i) as required by applicable Law, any Governmental Authority or the
Telecommunication Licenses (in which case, the Sellers will promptly notify the
Buyer of any such condition), (ii) as otherwise expressly provided by the
Binding Terms, or (iii) with the prior written consent of the Buyer (which
consent will not be unreasonably withheld, delayed or conditioned), the Sellers
will and will cause the Target to (A) conduct the business of the Target in the
Ordinary Course of Business; (B) terminate any existing Contract with NII
Holdings, Inc. and any Affiliate of NII Holdings, Inc. or of the Sellers that is
not a Subsidiary of the Target (other than (x) any existing Contract with
Fundación Nextel para la Acción Comunitaria or (y) the Transition Services
Agreement and the agreements described in Annex G hereto and as the Buyer may
otherwise elect); (C) abstain from terminating employees of the Target other
than for cause or otherwise as part of the Ordinary Course of Business (other
than José Luis Salgueiro); and (D) take all reasonably necessary actions to
promptly provide the Buyer with any information and documents reasonably
requested by the Buyer in order to maintain the validity of the 51% Equity
Interest Pledge.
(2) From the Effective Date until the date that is thirty (30) days after the
Definitive Closing Date, the Sellers and the Guarantor will use commercially
reasonable efforts to give all notices to, and obtain all consents from, all
Persons required pursuant to the Contracts set forth in Schedule 1.3(a) of Annex
D to the Binding Terms.
(3) The Guarantor will comply with the covenants set forth in Annex G hereto
within the time periods described therein.”
(m)Section 4(d) of Annex A-1 of the Binding Terms - Delivery of Certificates
from an Internationally Recognized Certified Public Accountant: Section 4(d) of
Annex A-1 of the Binding Terms is hereby amended and restated in its entirety as
follows:
“(A) On or prior to October 9, 2015, the Sellers shall deliver to the Buyer
certificates issued by Deloitte S.C. (or one of its Affiliates), in a form
reasonably acceptable to the Buyer, certifying the information set forth in
Exhibit C hereto. Without prejudice to the Buyer’s rights under Article III of
Annex D to the Binding Terms, Buyer shall be entitled to deduct US$147,439 (the
“Tax Amount”) calculated in accordance with Exhibit C hereto, from the amounts
payable pursuant to Section 5(e) of Annex A-1 of the Binding Terms (Purchase
Price Adjustment) on account of the amount that the Sellers have determined
subsequent to the Effective Date must be paid by or on behalf of Sellers to the
Argentine tax authority as a result of the 49% Sale on account of Capital Gains
Tax.
(B) Within fifteen (15) Business Days after the Definitive Closing Date, the
Sellers shall deliver to the Buyer certificates issued by Deloitte S.C. (or one
of its Affiliates), in a form




--------------------------------------------------------------------------------




reasonably acceptable to the Buyer, setting forth the calculations required to
determine whether any amounts are payable on account of Argentine Capital Gain
Tax as a result of the 51% Transfer Settlement. The Sellers and the Guarantor
acknowledge and agree that this covenant is without prejudice to the Sellers’
obligations arising under Article III of Annex D to the Binding Terms in the
event of a breach of the representation set forth in Section 1.13(b) of Annex D
of the Binding Terms and the Guarantor’s obligations under Section 3.7 of Annex
D of the Binding Terms.”
(n)Section 4(g) of Annex A-1 of the Binding Terms - Conduct of Business:
Section 4(g) of Annex A-1 of the Binding Terms is hereby amended and restated in
its entirety as follows:
“(g) Within two (2) Business Days after the Definitive Closing Date (the
“Retention Payment Date”), (A) the Sellers shall pay to the Buyer in US Dollars
by wire transfer to the accounts of Buyer as provided in Annex H hereto, an
amount equal to (1) any and all amounts payable by Target under the employee
retention plans (the “Employee Retention Plans”) as of the Retention Payment
Date to the employees entitled to such payments and listed in Schedule 1.19 of
Annex D of the Binding Offer and (2) any of the Target’s social security
obligations arising therefrom (for the avoidance of doubt, excluding any amounts
in connection with the calculation of the additional salary (sueldo annual
complementario) that could be deemed to arise in connection with or related to
the Employee Retention Plans) (the “Retention Payment Amount”), and (B) the
Buyer shall cause the Target to pay any portion of the Retention Payment Amount
payable on the Retention Payment Date and shall have terminated such Employee
Retention Plans with no further liabilities for the Target or the Buyer
remaining thereunder. For the avoidance of doubt, the payment of the Retention
Payment Amount by the Sellers shall constitute full and final payment with
respect to any liabilities arising under or relating to the Employee Retention
Plans.”
(o)Section II(b) of Annex C of the Binding Terms - Form of Promissory Note -
Events of Default: Section II(b) of Annex C of the Binding Terms is hereby
amended and restated in its entirety as follows:
“(b) On the Definitive Closing Date, Promisor fails to timely transfer the 51%
Equity Interest to the Buyer in accordance with the terms and conditions of
Section 1(c) of Annex A-1 of the Binding Terms.” 1 
(p)Article I 1.1 of Annex D of the Binding Terms - Representations and
Warranties of the Sellers - Sellers’ Corporate Existence; Authority: Article
I1.1 of Annex D of the Binding Terms shall be amended to delete the following
paragraph:
“and, (ii) solely with respect to the case of the 51% Equity Interest Pledge,
subject to receipt of the Regulatory Approval.”
(q)Annex G of the Binding Terms - Additional Transition Services Agreements: A
new Annex G in the form of Annex 1 hereto is hereby appended to the Binding
Terms.
(r)Annex H of the Binding Terms - Buyer’s Account: A new Annex H in the form of
Annex 2 hereto is hereby appended to the Binding Terms.












1Sellers/Guarantor to amend Notes accordingly.




--------------------------------------------------------------------------------




(s)Schedule 1.3(a) of Annex D of the Binding Terms - Contracts: The Buyer
acknowledges that the notices to, and consents from, the Persons required
pursuant to the Contracts set forth in Schedule 1.3(a) of Annex D to the Binding
Terms have not all been delivered or obtained by the Sellers prior to the date
of this Amendment Offer Letter No. 2. Buyer further acknowledges and agrees that
the Sellers used their commercially reasonable efforts to give such notices and
obtain such consents with respect to such Contracts as required under the
Binding Terms. The Buyer hereby releases and holds harmless the Sellers in all
respects relating to any failure to obtain any such consents or to deliver such
notices with respects to the Contracts set forth in Schedule 1.3(a) of Annex D
of the Binding Terms.
2.Acceptance of this Amendment Offer Letter No. 2. This Amendment Offer Letter
No. 2 will be deemed irrevocably accepted on the date on which you and Guarantor
provide the Sellers a written notice of acceptance.
3.Effect of this Amendment Offer Letter No. 2. Except as herein otherwise
specifically provided, all provisions of the Binding Terms shall remain in full
force and effect and be unaffected hereby. The Parties further acknowledge and
agree that the Antitrust Indemnity Letter delivered to Sellers and Guarantor by
the Buyer, Cablevisión S.A. and Televisión Dirigida S.A. on December 1, 2015
shall remain in full force and effect.
4.Headings. Headings in this Amendment Offer Letter No. 2 are for reference
purposes only and shall not be deemed to have any substantive effect.
Very truly yours,
[Signature Page Follows]
















































































--------------------------------------------------------------------------------




As Seller
NII MERCOSUR TELECOM, S.L.U.


By:
/S/ SHANA C. SMITH    

Name: Shana C. Smith
Title: Vicepresidenta, Visecretaria del Consejo de Administración y Consejera
Delegada
As Seller
NII MERCOSUR móviles, S.L.U.


By:
/S/ SHANA C. SMITH    

Name: Shana C. Smith
Title: Vicepresidenta, Visecretaria del Consejo de Administración y Consejera
Delegada


Annex 1


ANNEX G
Additional Transition Services Agreements
Article I. NII, Nextel Brazil and Target Services. (I) No later than 30 days
after the Definitive Closing Date (the “Negotiation Period”),
(A) NII Holdings, Inc. (“NII”) shall:
(1) enter into a transition services agreement with Target whereby it would
provide Target with services substantially similar to those described in Exhibit
A.1 hereto (the “NII Services”), in terms substantially similar to those
applicable to the NII Services rendered by NII to Target until the date hereof
(the “NII TSA”), and
(2) use its commercially reasonable efforts to cause Nextel Telecomunicacões
Ltda, a company duly organized and existing under the Laws of Brazil (“Nextel
Brazil”), to enter into a transition services agreement with Target whereby
Nextel Brazil would provide Target with services substantially similar to those
described in Exhibit B.1 hereto (the “Nextel Brazil Services”), in terms
substantially similar to those applicable to the Nextel Brazil Services rendered
by Nextel Brazil to Target until the date hereof (the “Nextel Brazil TSA”), and
(B) Buyer shall:




--------------------------------------------------------------------------------




(1) use its commercially reasonable efforts to cause the Target to enter into a
transition services agreement with Nextel Brazil whereby it would provide Nextel
Brazil with services substantially similar to those described in Exhibit C.1
hereto (the “Target Services”), in terms substantially similar to those
applicable to the Target Services rendered by Target to Nextel Brazil until the
date hereof (the “Target TSA”).
(II) For purposes of entering into each of the NII TSA, Nextel Brazil TSA and
the Target TSA, during the Negotiation Period, each of Target, NII and Nextel
Brazil will negotiate in good faith the corresponding monthly fee to be paid by
Target for the NII Services and the Nextel Brazil Services and by Nextel Brazil
for the Target Services (each, a “Monthly Fee”).
(III) During the Negotiation Period:
(A) NII shall:
(1) continue providing Target with the NII Services as provided in the NII TSA,
and
(2) use its commercially reasonable efforts to cause Nextel Brazil to continue
(a) providing Target with the Nextel Brazil Services as provided in the Nextel
Brazil TSA, and (b) receiving the Target Services as provided in the Target TSA,
and
(B) Buyer shall:
(1) use its commercially reasonable efforts to cause the Target to continue
providing Nextel Brazil with Target Services under the Target TSA.
(IV) If within ten (10) days after the Definitive Closing Date (the “Monthly Fee
Negotiation Period”),
(A) NII and Target do not reach an agreement on the corresponding Monthly Fee
payable for the NII Services, such Monthly Fee will be equal to the actual
monthly operating costs incurred by NII for rendering the NII Services (the “NII
Services’ Cost”), as certified by Ernst & Young within (15) days after the
Monthly Fee Negotiation Period expires, plus three percent (3%) of the NII
Services’ Cost;
(B) Nextel Brazil and Target do not reach an agreement on the corresponding
Monthly Fee payable for the Nextel Brazil Services, NII shall use its
commercially reasonable efforts to cause Nextel Brazil to agree to a Monthly Fee
equal to the actual monthly operating costs incurred by Nextel Brazil for
rendering the Nextel Brazil Services (the “Nextel Brazil Services’ Cost”), as
certified by Ernst & Young within (15) days after the Monthly Fee Negotiation
Period expires, plus ten percent (10%) of the Nextel Brazil Services’ Cost; or
(C) Target and Nextel Brazil do not reach an agreement on the corresponding
Monthly Fee payable for the Target Services, Buyer shall use its commercially
reasonable efforts to cause the Target to agree to a Monthly Fee equal to the
actual monthly operating costs incurred by Target for rendering the Target
Services (the “Target Services’ Cost”), as certified by Ernst & Young within
(15) days after the Monthly Fee Negotiation Period expires, plus ten percent
(10%) of the Target Services’ Cost.
(V) If by the expiration of the Negotiation Period:
(A) the NII TSA has not been entered into between NII and Target for any reason
whatsoever, NII shall continue providing Target with NII Services during the
term provided under the NII TSA;
(B) the Nextel Brazil TSA has not been entered into between Nextel Brazil and
Target for any reason whatsoever, NII shall use its commercially reasonable
efforts to cause Nextel Brazil to continue




--------------------------------------------------------------------------------




providing Target with Nextel Brazil Services during the term provided under the
Nextel Brazil TSA; or
(C) the Target TSA has not been entered into between Target and Nextel Brazil
for any reason whatsoever, (x) Buyer shall use its commercially reasonable
efforts to cause the Target to continue providing Nextel Brazil with Target
Services during the term provided under the Target TSA, and (y) NII shall cause
Nextel Brazil to receive the Target Services during the term provided under the
Target TSA.
Article II. MOTOROLA REBATE. (I) NII acknowledges that (a) the net balance of
the rebates in connection with the purchases of Malibu and Destino Handsets by
Target from Motorola Mobility LLC pursuant to a certain Subscriber Unit Purchase
Agreement, entered into between NII and Motorola, Inc. on January 1, 2005, as
amended, and a certain Buyer Subsidiary Agreement, entered into among NII,
Target and Motorola, Inc., on January 1, 2005, as amended (the “Motorola
Agreement”), currently amounts to US$1,477,240 (the “Rebate”), (b) the Rebate is
owed to Target, and (c) a total of US$234,647 is owed to Motorola Mobility LLC
under the Motorola Agreement, which the Buyer agrees to cause the Target to pay,
(II) NII instruct Motorola to pay the Rebate to the account of Buyer designated
in writing, and (III) NII hereby discharges Buyer and Target and waives any
right to claim any amount to the Buyer or the Target in connection with the
Motorola Agreement and the Rebate.


Annex 2


ANNEX H


Buyer’s Account


Cablevisión S.A. (51.4% of aggregate Retention Payment Amount)


Bank:
ABA No.:
Account
Dirección:


Televisión Dirigida S.A. (48.6% of aggregate Retention Payment Amount)


Bank
Account:






























--------------------------------------------------------------------------------




January 27, 2016


Messrs.
NII MERCOSUR TELECOM S.L.U
NII MERCOSUR MÓVILES S.L.U.




Re.: Amendment No. 2 to Binding Offer # 2015/075/NXT


Dear Sirs:


We hereby accept your offer of reference, dated January 27, 2016.


Sincerely,








[Signature Page Follows]












































































--------------------------------------------------------------------------------






NII HOLDINGS, INC., as Guarantor




By:     /S/ SHANA C. SMITH
Name:     Shana C. Smith
Title:     General Counsel








































































































--------------------------------------------------------------------------------




January 27, 2016


Messrs.
NII MERCOSUR TELECOM S.L.U
NII MERCOSUR MÓVILES S.L.U.


With copy to:
NII HOLDINGS, INC.


Re.: Amendment No. 2 to Binding Offer # 2015/075/NXT


Dear Sirs:


We hereby accept your offer of reference, dated January 27, 2016.


Sincerely,








[Signature Page Follows]






































































--------------------------------------------------------------------------------




                            


CRUPO CLARÍN S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact




CABLEVISIÓN S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact
                        


TELEVISIÓN DIRIGIDA S.A.


By:     /S/ SEBASTIAN BARDENGO
Name:     Sebastian Bardengo
Title:     Attorney in Fact




